ORDER
On May 24, 2010, the Supreme Court reversed and remanded our decision in this case, American Needle, Inc. v. National Football, et al., — U.S. -, 130 S.Ct. 2201, 176 L.Ed.2d 947 (2010). A certified copy of the Supreme Court’s opinion was filed with this court on June 25, 2010.
Pursuant to Circuit Rule 54, the parties in this case filed their statements of positions as to the action which ought to be taken by this court on remand. All parties requested that this case be remanded to the district court.
On consideration of the position statements, we order this case REMANDED to the district court for further proceedings consistent with the Supreme Court’s opinion in American Needle, Inc. v. National Football League, et al., — U.S. -, 130 S.Ct. 2201, 176 L.Ed.2d 947 (2010).